Citation Nr: 1123431	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-41 011	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disorder.

2.  Entitlement to service connection for bilateral pes planus (flat feet).

3.  Entitlement to service connection for bilateral hallux valgus (bunions).

4.  Entitlement to service connection for bilateral pinguecula.

5.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1980 to October 1987 and from June 1989 to October 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran initially indicated he did not want a hearing before the Board when submitting his October 2009 substantive appeal (on VA Form 9).  Since then, however, he has changed his mind.  He indicated in a more recent August 2010 statement (also on a VA Form 9) that he does indeed want a hearing before the Board at the local RO.  The closest location where the Board conducts hearings is at the RO in Atlanta (actually Decatur), Georgia.

So the Veteran must be scheduled for a hearing there before deciding his appeal, either using videoconferencing technology (videoconference hearing) or with the presiding Veterans Law Judge of the Board physically present at the proceeding (travel Board hearing).  38 C.F.R. §§ 20.700, 20.704 (2010).


Accordingly, the claims are REMANDED for the following action:

At his election, schedule the Veteran for a videoconference or travel Board hearing at the earliest opportunity.  Notify him of the date, time and location of his hearing.  Put a copy of this letter in his claims file.  If he fails to report for his hearing or again changes his mind and elects not to have a hearing, also document this in his claims file.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


